Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered October 12, 2020 for the patent application 16/313,160.   

Status of Claims

Claims 1 – 14 and 16 - 18 are pending in the application.
Claims 1, 5 - 8, 12 - 14, 16 and 17 are currently amended in the application.
Claim 15 is cancelled in the application without prejudice or disclaimer.
Claim 18 is added in the application.


Response to Arguments

Applicant’s arguments filed January 18, 2012 with respect to claims 1 – 14 and 16 - 18 have been fully considered but are moot in view of the new ground(s) of rejections. 

A review of the claims and updated search necessitated the rejections below. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 14 and 16 - 18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 – 14 and 16 - 18 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to computer readable claims 8 and 16. Claim 1 recites the limitations of:

( A ) displaying a fingerprint setting interface; 
( B ) receiving a fingerprint entered by a user; 
( C ) collecting physiological feature information of the user when receiving the fingerprint, wherein the physiological feature information comprises one or more of pulse information of the user or finger vein information of the user; 
( D ) enrolling the entered fingerprint as a payment fingerprint; 
( E ) associating the fingerprint with another fingerprint stored in the terminal based on the collected physiological feature information of the user; 
( F ) receiving a first fingerprint; and
( G ) determining whether the first fingerprint is the payment fingerprint, wherein the payment fingerprint is one of a plurality of stored fingerprints of the user, wherein:
 if the first fingerprint is determined to be the payment fingerprint, determining that payment succeeds; and 
if the first fingerprint is determined not to be the payment fingerprint, determining whether the first fingerprint is a fingerprint associated with the payment fingerprint and stored in the terminal, wherein:
 if the first fingerprint is determined to be associated with the payment fingerprint, determining that payment succeeds; and
if the first fingerprint is determined to be not associated with the payment fingerprint, determining that payment fails;
( H ) wherein the first fingerprint and the fingerprint associated with the payment fingerprint belong to the same user.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 8 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the fingerprint setting interface or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 8 and 16.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “displaying” and “receiving” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1 limitation ( A ) above in Applicant’s specification para [0045], which discloses “As shown in FIG. lA, a terminal 100 displays a "fingerprint" setting interface of a terminal system, and the "fingerprint" setting interface includes options of "unlock the screen", "access the safe", "access the app lock and unlock the app", and "add a new fingerprint". A user A taps the "add a new fingerprint" option to enter an "add a new fingerprint" interface.“.  

Also, claim 1, limitation ( E ) and ( G ) above in Applicant’s specification para [0015] -  [0022] which discloses “According to a second aspect, a terminal is provided, including a first sensor, a display, a touch-sensitive surface, one or more processors, and a memory. The memory is configured to store one or more programs, and the one or more programs are configured to be executed by the processor to instruct the terminal to perform the following operations:“.   Similar arguments apply to claims 8 and 16.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 8 and 16 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 8 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 8, and 16 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  
Dependent Claims

Dependent claims 2 – 7, 9 – 14, 17 and 18 are also rejected under 35 U.S.C. 101.

Regarding Claims 2 – 7, 9 - 14 and 17, these claims are merely providing further details regarding how a fingerprint setting intent is used to collect, enroll and associate a fingerprint with physiological features for user payment. 

Regarding claims 2 and 9, these claims merely recite additional steps that amount to no more than insignificant extra-solution activity. Specifically, claims 2 and 9 states that determining whether the first fingerprint is a fingerprint in the plurality of stored fingerprints, which is a form of insignificant extra­ solution activity (See M PEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and GIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Such limitations do not integrate the abstract idea into a practical application, or amount to significantly than the abstract idea, because the courts have found the concept of data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): GIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

Regarding claims 3 and 10, these claims merely provide further detail regarding the payment permission recited in claim 1.  Merely stating that the payment permission is configured for a user that is associated with the payment fingerprint does not integrate the abstract idea into a practical application because it does not impose any meaningful limitation on practicing the abstract idea.

Regarding claims 4 and 11, these claims merely output information of the fingerprint is or is not associated with the payment fingerprint for the abstract idea to include steps for a mental process that could ordinarily occur during a commercial or sales transaction by reciting, " wherein the first prompt information is used to prompt the user to reenter a fingerprint." This amounts to no more than the user mentally determining.  

Regarding claims 5 and 12, these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  Specifically, claims 5 and 12 states that wherein the physiological feature information comprises at least one or any combination of the following: pulse information and finger vein information. This step amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See M PEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and GIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Such limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of data gathering to be well­ understood, routine, and conventional activity (See MPEP 2106.05(d): GIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

Regarding claims 6 and 13, these claims merely alter the nature of the abstract idea to include steps for a mental process that could ordinarily occur during a commercial or sales transaction by reciting, "wherein payment fingerprints comprises a fingerprint that is entered by the user during payment fingerprint registration." This amounts to no more than the user mentally determining, for example, whether to complete the transaction on their mobile phone or their desktop computer.  .

Regarding claims 7 and 14, these claims merely alter the nature of the abstract idea to include steps for a mental process that could ordinarily occur during a commercial or sales transaction by reciting, "fingerprints of some or all fingers that are in enrolled fingerprints and that belong to the same user as a fingerprint that is entered by the user during payment fingerprint registration." This amounts to no more than the user mentally determining, for example, whether to complete the transaction on their mobile phone or their desktop computer.  

Regarding claim 17, this claim merely recite additional steps that amount to no more than insignificant extra-solution activity. Specifically, claim 17 states that wherein the terminal further comprises a second sensor, and first prompt information is displayed if it is determined that the first fingerprint is not associated with the payment fingerprint, wherein the first prompt information is used to prompt the user to reenter a fingerprint, which is a form of insignificant extra­ solution activity (See M PEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and GIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Such limitations do not integrate the abstract idea into a practical application, or amount to significantly than the abstract idea, because the courts have found the concept of data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): GIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

Re: Claim 18, these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  Specifically, claim 18 states that wherein the physiological feature information comprises one or more of pulse information of the user or finger vein information of the use. This step amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See M PEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and GIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). Such limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of data gathering to be well­ understood, routine, and conventional activity (See MPEP 2106.05(d): GIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
Therefore, the claims 1 – 14 and 16 - 18 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 14 and 16 - 18 are rejected under 35 U.S.C. 103 as being obvious over Zhigang Song  (Pub. # US 2015/0134530 A1 – herein referred to as Song) in view of Ziyi Cui et al.  (Pub. # US 2016/0328549 A1 – herein referred to as Cui) and further in view of Gerard F. Harkin (WO 99/28701 – herein referred to as Harkin).

Re: Claim 1, Song discloses a payment method performed by a terminal, comprising:
displaying a fingerprint setting interface (Song, [0007] -  The first obtaining unit is configured to information associated with the payment obtain the payment operation, in response to the user entry performed in the data entry region of the user interface unit and after the payment operation is detected by the detecting unit. The scanning unit is configured to output a prompt notification prompted for inputting a fingerprint, and to scan at least two fingerprints inputted to obtain at least two-fingerprint information. The sending unit is configured, based on the payment information and the at least two-fingerprint information, to send a payment request containing a payment account number and verification information of the payment account number to a server for the server to process the payment request after the at least two-fingerprint information and the verification information are verified by the server.); 
receiving a fingerprint entered by a user (Song, [0009] -  The payment terminal is configured to display a data entry region on a user interface unit of the payment terminal to accept a user entry of payment information associated with a payment operation and to detect the payment operation on the payment terminal.  In response to the user entry performed in the data entry region of the user interface unit and after the payment operation is detected, the payment information associated with the payment operation is obtained.  A prompt notification prompted for inputting a fingerprint is outputted and at least two fingerprints are scanned to obtain at least two-fingerprint information by the payment terminal. Based on the payment information and the at least two-fingerprint information, the payment terminal sends a payment request containing a payment account number and verification information of the payment account number to a server for the server to process the payment request after the at least two­ fingerprint information and the verification information are verified by the server.); 
enrolling the entered fingerprint as a payment fingerprint (Song, [0143] - The scanning unit 92 is configured, after obtaining the payment information, to output a prompt notification prompted for inputting a fingerprint, and to scan at least two inputted fingerprints to obtain the at least two-fingerprint information.); 
associating the fingerprint with another fingerprint stored in the terminal based on the collected physiological feature information of the user (Song, [0029] -  For example, after outputting the prompt notification, the at least two fingerprints inputted by a user in response to the prompt notification can be scanned to obtain the at least two-fingerprint information. The prompt notification can include: outputting an interface used for scanning fingerprints, playing a prompt audio to prompt the user to input the fingerprint information, and/or displaying a prompt interface to prompt the user to input the fingerprint information.);
receiving a first fingerprint (Song, [0029] - For example, after outputting the prompt notification, the at least two fingerprints inputted by a user in response to the prompt notification can be scanned to obtain the at least two-fingerprint information. The prompt notification can include: outputting an interface used for scanning fingerprints, playing a prompt audio to prompt the user to input the fingerprint information, and/or displaying a prompt interface to prompt the user to input the fingerprint information.).
 However, Song does not expressly disclose:  
determining whether the first fingerprint is the payment fingerprint, wherein the payment fingerprint is one of a plurality of stored fingerprints of the user, wherein:
if the first fingerprint is determined to be the payment fingerprint, determining that payment succeeds; and
 if the first fingerprint is determined not to be  the payment fingerprint, determining whether the first fingerprint is a fingerprint associated with the payment fingerprint and stored in the terminal, wherein: 
if the first fingerprint is determined to be associated with the payment fingerprint, determining that payment succeeds; and 
if the first fingerprint is determined to be not associated with the payment fingerprint, determining that payment fails;
wherein the first fingerprint and the fingerprint associated with the payment fingerprint belong to the same use.
In a similar field of endeavor, Cui discloses:
determining whether the first fingerprint is the payment fingerprint, wherein the payment fingerprint is one of a plurality of stored fingerprints of the user, wherein:
if the first fingerprint is determined to be the payment fingerprint, determining that payment succeeds (Cui, [0107]  -  A physiological feature information database may be used to store a correspondence between characters and physiological feature information. For example, when the characters include digits Oto 9 and the decimal point".", and the physiological feature information is fingerprints, the correspondence between digits O to 9 and the decimal point "." and fingerprints may be stored in the physiological feature information database. For building a physiological feature information database, please refer to the previous embodiments, the details of which are omitted.); and
 if the first fingerprint is determined not to be  the payment fingerprint, determining whether the first fingerprint is a fingerprint associated with the payment fingerprint and stored in the terminal, wherein: 
if the first fingerprint is determined to be associated with the payment fingerprint, determining that payment succeeds (Cui, [0107]  -  A physiological feature information database may be used to store a correspondence between characters and physiological feature information. For example, when the characters include digits Oto 9 and the decimal point".", and the physiological feature information is fingerprints, the correspondence between digits O to 9 and the decimal point "." and fingerprints may be stored in the physiological feature information database. For building a physiological feature information database, please refer to the previous embodiments, the details of which are omitted.); and 
if the first fingerprint is determined to be not associated with the payment fingerprint, determining that payment fails (Cui, [0168]  -  The server is configured to receive the message data processing request or authentication request such as sent by the first terminal, obtain data to be processed based on the message such as data processing request or authentication request, generate the character sequence based on the data, send the character sequence to the first terminal, receive the feature information sequence returned by the first terminal based on the character sequence, determine whether every physiological feature information in the feature information sequence matches with the corresponding character in the character sequence based on a preset physiological feature information database, if so, authentication is passed, and process the data to be processed when needed; if not, authentication is not passed, reject the data processing  request or return an authentication failure prompt, etc.);
wherein the first fingerprint and the fingerprint associated with the payment fingerprint belong to the same user (Cui, [0064]  -  For example, the prints of ten fingers inputted by may be received and stored; upon receipt of a the user correspondence establishing request from the user, corresponding fingerprints may be assigned to characters according to the instruction of the correspondence establishing request, establishing a correspondence between the characters and the stored fingerprints. For example, a correspondence is established between character "1" and a thumbprint, a correspondence is established between character "2" and an index finger print, a correspondence is established between character "3" and a thumbprint as well, and so on. Then these correspondences are stored in the physiological feature information database.).
Therefore, in light of the teachings of Cui, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Song, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a method for the data to be processed is obtained, the character is generated based on the data, the physiological sequin feature information sequentially inputted by a user is received to obtain the feature information sequence and it is determined whether every physiological feature information in the feature information sequence matches with the corresponding character in the character sequence, authentication is passed when every physiological feature information in the feature information sequence matches with the corresponding character in the character sequence; and authentication is not passed when not every physiological feature information in the feature information sequence  matches with the corresponding character in the character sequence.
However, Song in view of Cui does not expressly disclose:  
collecting physiological feature information of the user when receiving the fingerprint, wherein the physiological feature information comprises one or more of pulse information of the user or finger vein information of the user.
In a similar field of endeavor, Harkin discloses:
collecting physiological feature information of the user when receiving the fingerprint, wherein the physiological feature information comprises one or more of pulse information of the user or finger vein information of the user (Harkin, page 12, lines 19 – 30 -  A further biometric sensor 60 is disposed within the housing beneath the sensing array so as to sense a different biometric characteristic of the person's finger remotely by means of light directed through the substantially transparent array at the same time as the fingerprint is being sensed. The biometric sensor may be, for example, a pulse oximeter.).
Therefore, in light of the teachings of Harkin, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Song in view of Cui, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a fingerprint is being taken for further authenticating the presence of a "live" finger, thereby reducing the risk of fraudulent use.

Re: Claim 2, Song in view of Cui discloses the method according to claim 1, wherein determining whether the first fingerprint is a fingerprint associated with the payment fingerprint and stored in the terminal comprises: 
determining whether the first fingerprint is a fingerprint in the plurality of stored fingerprints and whether the plurality of stored fingerprints and the payment fingerprint belong to a same user (Cui, [0064]  -  For example, the prints of ten fingers inputted by may be received and stored; upon receipt of a the user correspondence establishing request from the user, corresponding fingerprints may be assigned to characters according to the instruction of the correspondence establishing request, establishing a correspondence between the characters and the stored fingerprints. For example, a correspondence is established between character "1" and a thumbprint, a correspondence is established between character "2" and an index finger print, a correspondence is established between character "3" and a thumbprint as well, and so on. Then these correspondences are stored in the physiological feature information database.); 
 if the first fingerprint is determined to be a fingerprint in the plurality of stored fingerprints, and the plurality of stored fingerprints and the payment fingerprint belong to the same user, determining that the first fingerprint is associated with the payment fingerprint (Cui, [0107]  -  A physiological feature information database may be used to store a correspondence between characters and physiological feature information. For example, when the characters include digits Oto 9 and the decimal point".", and the physiological feature information is fingerprints, the correspondence between digits O to 9 and the decimal point "." and fingerprints may be stored in the physiological feature information database. For building a physiological feature information database, please refer to the previous embodiments, the details of which are omitted.); and 
if the first fingerprint is determined to be not a fingerprint in the plurality of stored fingerprints or the plurality of stored fingerprints and the payment fingerprint belong to the same user, determining that the first fingerprint is not associated with the payment fingerprint (Cui, [0168]  -  The server is configured to receive the message data processing request or authentication request such as sent by the first terminal, obtain data to be processed based on the message such as data processing request or authentication request, generate the character sequence based on the data, send the character sequence to the first terminal, receive the feature information sequence returned by the first terminal based on the character sequence, determine whether every physiological feature information in the feature information sequence matches with the corresponding character in the character sequence based on a preset physiological feature information database, if so, authentication is passed, and process the data to be processed when needed; if not, authentication is not passed, reject the data processing  request or return an authentication failure prompt, etc.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 3, Song in view of Cui discloses the method according to claim 1, 
wherein payment permission is configured for a user that is associated with the payment fingerprint in the plurality of stored fingerprints of the user (Song, [0009] - A  prompt notification prompted for inputting a fingerprint is outputted and  at  least  two  fingerprints are scanned  to obtain  at  least two-fingerprint information by the payment terminal. Based on the payment information and the at least two-fingerprint information, the payment terminal sends a payment request containing a payment account number and verification information of the payment account  number to a  server  for the server to process the payment request after the at least two­ fingerprint information and the verification information are verified by the server.); and 
determining whether the first fingerprint is associated with the payment fingerprint in the plurality of stored fingerprints of the user comprises:
determining whether the payment permission is configured for a user that is associated with the first fingerprint in the plurality of stored fingerprints of the user (Song, [0029] - For example, after outputting the prompt notification, the at least two fingerprints inputted by a user in response to the prompt notification can be scanned to obtain the at least two-fingerprint information. The prompt notification can include: outputting an interface used for scanning finger­ prints, playing a prompt audio to prompt the user to input the fingerprint information, and/or displaying a prompt interface to prompt the user to input the fingerprint information.);
if the payment permission is determined to be configured for a user that is associated with the first fingerprint in the plurality of stored fingerprints of the user, determining that the first fingerprint is associated with the payment fingerprint (Song, [0029] - For example, after outputting the prompt notification, the at least two fingerprints inputted by a user in response to the prompt notification can be scanned to obtain the at least two-fingerprint information. The prompt notification can include: outputting an interface used for scanning fingerprints, playing a prompt audio to prompt the user to input the fingerprint information, and/or displaying a prompt interface to prompt the user to input the fingerprint information.); and 
if the payment permission is determined not to be configured for a user that is associated with the first fingerprint in the plurality of stored fingerprints of the user, determining that the first fingerprint is not associated with the payment fingerprint (Cui, [0168]  -  The server is configured to receive the message data processing request or authentication request such as sent by the first terminal, obtain data to be processed based on the message such as data processing request or authentication request, generate the character sequence based on the data, send the character sequence to the first terminal, receive the feature information sequence returned by the first terminal based on the character sequence, determine whether every physiological feature information in the feature information sequence matches with the corresponding character in the character sequence based on a preset physiological feature information database, if so, authentication is passed, and process the data to be processed when needed; if not, authentication is not passed, reject the data processing  request or return an authentication failure prompt, etc.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 4, Song in view of Cui discloses the method according to claim 1 further comprising:
outputting first prompt information if it is determined that the first fingerprint is not associated with the payment fingerprint, wherein the first prompt information is used to prompt the user to reenter a fingerprint (Cui, [0168]  -  The server is configured to receive the message data processing request or authentication request such as sent by the first terminal, obtain data to be processed based on the message such as data processing request or authentication request, generate the character sequence based on the data, send the character sequence to the first terminal, receive the feature information sequence returned by the first terminal based on the character sequence, determine whether every physiological feature information in the feature information sequence matches with the corresponding character in the character sequence based on a preset physiological feature information database, if so, authentication is passed, and process the data to be processed when needed; if not, authentication is not passed, reject the data processing  request or return an authentication failure prompt, etc.); 
receiving a second fingerprint entered by the user, and collecting physiological feature information of the user when the second fingerprint is received (Cui, [0088]  -  The server is configured to receive the message data processing request or authentication request such as sent by the first terminal, obtain data to be processed based on the message such as data processing request or authentication request, generate the character sequence based on the data, send the character sequence to the first terminal, receive the feature information sequence returned by the first terminal based on the character sequence, determine whether every physiological feature information in the feature information sequence matches with the corresponding character in the character sequence based on a preset physiological feature information database, if so, authentication is passed, and process the data to be processed when needed, e.g., payment or account transfer, if not, authentication is not passed, reject the data processing request or return an authentication failure prompt.); 
determining whether a payment fingerprint corresponding to the same physiological feature information as the second fingerprint exists in a stored correspondence between the physiological feature information of the user and the plurality of fingerprints (Cui, [0064]  -  For example, the prints of ten fingers inputted by may be received and stored; upon receipt of a the user correspondence establishing request from the user, corresponding fingerprints may be assigned to characters according to the instruction of the correspondence establishing request, establishing a correspondence between the characters and the stored fingerprints. For example, a correspondence is established between character "1" and a thumbprint, a correspondence is established between character "2" and an index finger print, a correspondence is established between character "3" and a thumbprint as well, and so on. Then these correspondences are stored in the physiological feature information database.); and 
adding the second fingerprint to the plurality of fingerprints if the payment fingerprint exists (Cui, [0107]  -  A physiological feature information database may be used to store a correspondence between characters and physiological feature information. For example, when the characters include digits Oto 9 and the decimal point".", and the physiological feature information is fingerprints, the correspondence between digits O to 9 and the decimal point "." and fingerprints may be stored in the physiological feature information database. For building a physiological feature information database, please refer to the previous embodiments, the details of which are omitted.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.  

Re: Claim 5, Song in view of Cui / Harkin discloses the method according to claim 4, wherein collecting physiological feature information of the user when receiving the fingerprint comprising:
receiving, at an optical detection sensor, the fingerprint (Harkin, page 5, lines 2 – 13 -  Such a sensing device may be connected to the drive control circuit of the fingerprint sensing device and arranged to initiate scanning operation of the device automatically upon a finger being placed over the array and detected by the optical sensing device.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 6, Song discloses the method according to claim 1, 
wherein the payment fingerprint comprises a fingerprint that is entered by the user during payment fingerprint registration (Song, [0007] -  The first obtaining unit is configured to information associated with the payment obtain the payment operation, in response to the user entry performed in the data entry region of the user interface unit and after the payment operation is detected by the detecting unit. The scanning unit is configured to output a prompt notification prompted for inputting a fingerprint, and to scan at least two fingerprints inputted to obtain at least two-fingerprint information. The sending unit is configured, based on the payment information and the at least two-fingerprint information, to send a payment request containing a payment account number and verification information of the payment account number to a server for the server to process the payment request after the at least two-fingerprint information and the verification information are verified by the server.).

Re: Claim 7, Song in view of Cui discloses the method according to claim 1, 
wherein the payment fingerprint further comprises one or more fingerprints of some or all fingers that are in enrolled fingerprints and that belong to the same user as a fingerprint that is entered by the user during payment fingerprint registration (Cui, [0064]  -  For example, the prints of ten fingers inputted by may be received and stored; upon receipt of a the user correspondence establishing request from the user, corresponding fingerprints may be assigned to characters according to the instruction of the correspondence establishing request, establishing a correspondence between the characters and the stored fingerprints. For example, a correspondence is established between character "1" and a thumbprint, a correspondence is established between character "2" and an index finger print, a correspondence is established between character "3" and a thumbprint as well, and so on. Then these correspondences are stored in the physiological feature information database.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 8, Claim 8 is an apparatus claim corresponding to method claim 1.  Therefore, claim 8 is analyzed and rejected as previously discussed with respect to claims 1.

Re: Claim 9, Claim 9 is an apparatus claim corresponding to method claim 2.  Therefore, claim 9 is analyzed and rejected as previously discussed with respect to claims 2.

Re: Claim 10, Claim 10 is an apparatus claim corresponding to method claim 3.  Therefore, claim 10 is analyzed and rejected as previously discussed with respect to claims 3.

Re: Claim 11, Claim 11 is an apparatus claim corresponding to method claim 4.  Therefore, claim 11 is analyzed and rejected as previously discussed with respect to claims 4.

Re: Claim 12, Claim 12 is an apparatus claim corresponding to method claim 5.  Therefore, claim 12 is analyzed and rejected as previously discussed with respect to claims 5.

Re: Claim 13, Claim 13 is an apparatus claim corresponding to method claim 6.  Therefore, claim 13 is analyzed and rejected as previously discussed with respect to claims 6.

Re: Claim 14, Claim 14 is an apparatus claim corresponding to method claim 7.  Therefore, claim 14 is analyzed and rejected as previously discussed with respect to claims 7.

Re: Claim 16, Claim 16 is an apparatus claim corresponding to method claim 1.  Therefore, claim 16 is analyzed and rejected as previously discussed with respect to claims 1.

Re: Claim 17, Song in view of Cui discloses the graphical user interface according to claim 16, 
wherein the terminal further comprises a second sensor, and first prompt information is displayed if it is determined that the first fingerprint is not associated with the payment fingerprint, wherein the first prompt information is used to prompt the user to reenter a fingerprint (Cui, [0016] -  The physiological feature information database may be stored in the terminal or in some other device, for example, in cloud storage. The physiological feature information database is mainly configured to store a correspondence between characters and physiological feature information, which may be entered by the user in advance through the first terminal, as is shown in FIG. 2b, as an example. For building the physiological feature information database, please refer to the first embodiment, the details of which are omitted.); and,  
wherein a second fingerprint entered by the user is collected by using the first sensor, and physiological feature information of the user is collected by using the second sensor when the second fingerprint is collected (Song, [0205] -  The terminal may further include at least one 05, such as a light sensor, a motion sensor and any sensor 6 other sensor. Specifically, the light sensor may include an environmental light sensor and a proximity sensor. The environmental light sensor can adjust a lightness of the display panel depending on a brightness of environmental light, and the proximity sensor can tum off at least one of the display panel and a backlight of the display panel when the terminal is moved close to an ear. As one kind of the motion sensor, an accelerometer sensor can detect values of accelerations in various directions (generally in three axes), and detect a value and a direction of gravity when being motion­ less, which can be applied to applications of recognizing a gesture of a cellphone (such as switching between landscape mode and portrait mode, related games and magnetometer calibration) and related functions of vibration recognition (such as a pedometer and a knock). Other sensors may be included in the terminal, such as a gyroscope, a barometer, a hygrometer, a thermometer and an infrared sensor, the details of which are omitted.); 
it is determined whether the payment fingerprint corresponding to the same physiological feature information as the second fingerprint exists in a stored correspondence between the physiological feature information of the user and the plurality of fingerprints (Song, [0029] - For example, after outputting the prompt notification, the at least two fingerprints inputted by a user in response to the prompt notification can be scanned to obtain the at least two-fingerprint information. The prompt notification can include: outputting an interface used for scanning fingerprints, playing a prompt audio to prompt the user to input the fingerprint information, and/or displaying a prompt interface to prompt the user to input the fingerprint information.); and 
the second fingerprint is added to the plurality of fingerprints if the payment fingerprint exists (Cui, [0064]  - For example, the prints of ten fingers inputted by may be received and stored; upon receipt of a the user correspondence establishing request from the user, corresponding fingerprints may be assigned to characters according to the instruction of the correspondence establishing request, establishing a correspondence between the characters and the stored fingerprints. For example, a correspondence is established between character "1" and a thumbprint, a correspondence is established between character "2" and an index finger print, a correspondence is established between character "3" and a thumbprint as well, and so on. Then these correspondences are stored in the physiological feature information database.).  The rationale for support of motivation, obviousness and reason to combine see claim 16 above.

Re: Claim 18, Song in view of Cui / Harkin discloses the graphical user interface according to claim 17,
wherein the physiological feature information comprises one or more of pulse information of the user or finger vein information of the user (Harkin, page 12, lines 19 – 30 - A further biometric sensor 60 is disposed within the housing beneath the sensing array so as to sense a different biometric characteristic of the person's finger remotely by means of light directed through the substantially transparent array at the same time as the fingerprint is being sensed. The biometric sensor may be, for example, a pulse oximeter.).  The rationale for support of motivation, obviousness and reason to combine see claim 17 above.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696